Exhibit 10.1 Raymond James Financial, Inc. Amended and Restated 2012 Stock
Incentive Plan




RAYMOND JAMES FINANCIAL, INC.
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
(as amended through February 20, 2020)
1.    Purposes of the Plan. The purposes of this Plan are to attract and retain
the best available personnel, to provide additional incentives to Employees,
Directors and Independent Contractors and to promote the success of the
Company’s business.
2.    Definitions. The following definitions shall apply as used herein and in
the individual Award Agreements except as defined otherwise in an individual
Award Agreement. In the event a term is separately defined in an individual
Award Agreement, such definition shall supersede the definition contained in
this Section 2.
(a)    “Administrator” means the Board or the Committee.
(b)    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 promulgated under the Exchange Act.
(c)    “Applicable Laws” means the legal requirements relating to the Plan and
the Awards under applicable provisions of federal securities laws, state
corporate and securities laws, the Code, the legal requirements of any
applicable stock exchange or national market system, and the legal requirements
of any non-U.S. jurisdiction applicable to Awards granted to residents therein.
(d)    “Assumed” means that pursuant to a Corporate Transaction either (i) the
Award is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.
(e)    “Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit, Cash-Based Award or other right or
benefit under the Plan.
(f)    “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
(g)    “Board” means the Board of Directors of the Company.
(h)    “Cash-Based Award” means an award denominated in cash that may be settled
in cash and/or Shares, which may be subject to restrictions, as established by
the Administrator.
(i)    “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Service, that such termination is for
“Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Grantee and the Company or such
Related Entity (including, but not limited to, the Award Agreement for a
particular Award), or in the absence of such then-effective written agreement
and definition, is based on, in the determination of the Administrator, the
Grantee’s: (i) continued failure to perform the duties and responsibilities of
his or her position after there has been delivered to the Grantee a written
demand for performance from the Company which describes the basis for the
Company’s belief that the Grantee has not substantially performed his or her
duties and the Grantee has not corrected such failure within thirty (30) days of
such written demand; (ii) dishonesty, intentional misconduct, breach of a
confidentiality agreement with the Company or a Related Entity or material
breach of any other agreement with the Company or a Related Entity; (iii) breach
of any fiduciary duty owed to the Company by the Grantee that has a material
detrimental effect on the Company’s reputation or business; or (iv) conviction
of, or plea of nolo contendere to, a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Corporate Transaction or a Change in Control, such definition
of “Cause” shall not apply until a Corporate Transaction or a Change in Control
actually occurs.




--------------------------------------------------------------------------------




(j)    “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:
(i)    the direct or indirect acquisition by any person or related group of
persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or
(ii)    a change in the composition of the Board over a period of twelve (12)
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.
provided that, for purposes of Awards granted hereunder that are subject to
Section 409A and with respect to which payment or settlement of the Awards would
occur in connection with the transaction, the transaction must also constitute a
“change in the ownership or effective control, or in the ownership of a
substantial portion of the assets” (as defined in Section 409A) of the Company.
(k)    “Code” means the Internal Revenue Code of 1986, as amended.
(l)    “Committee” means the Corporate Governance, Nominating and Compensation
Committee of the Board.
(m)    “Common Stock” means the common stock of the Company.
(n)    “Company” means Raymond James Financial, Inc. a Florida corporation, or
any successor entity that adopts the Plan in connection with a Corporate
Transaction.
(o)    “Continuing Directors” means members of the Board who either (i) have
been Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.  
 
(p)    “Continuous Service” means that the provision of services to the Company
or a Related Entity in any capacity of Employee, Director or Independent
Contractor is not interrupted or terminated. In jurisdictions requiring notice
in advance of an effective termination as an Employee, Director or Independent
Contractor, Continuous Service shall be deemed terminated upon the actual
cessation of providing services to the Company or a Related Entity
notwithstanding any required notice period that must be fulfilled before a
termination as an Employee, Director or Independent Contractor can be effective
under Applicable Laws. A Grantee’s Continuous Service shall be deemed to have
terminated either upon an actual termination of Continuous Service or upon the
entity for which the Grantee provides services ceasing to be a Related Entity.
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Related Entity,
or any successor, in any capacity of Employee, Director or Independent
Contractor, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Independent Contractor (except as otherwise provided in the Award
Agreement). Notwithstanding the foregoing, the Administrator may determine that,
in the event of any spin-off of a Related Entity, service as an Employee,
Director or Independent Contractor for such Related Entity following such
spin-off shall be deemed to be Continuous Service for purposes of the Plan and
any Award under the Plan. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. For purposes of each
Incentive Stock Option granted under the Plan, if such leave exceeds three
(3) months, and reemployment upon expiration of such leave is not guaranteed by
statute or contract, then the Incentive Stock Option shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the expiration of such three (3) month period.
(q)    “Corporate Transaction” means any of the following transactions,
provided, however, that the Administrator shall determine under parts (iv) and
(v) whether multiple transactions are related, and its determination shall be
final, binding and conclusive:
(i)    a merger or consolidation in which the Company is not the surviving
entity or a share exchange in which the Company becomes a subsidiary of another
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company;




--------------------------------------------------------------------------------




(iii)    the complete liquidation or dissolution of the Company;
(iv)    any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or
(v)    acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction; provided that,
for purposes of Awards granted hereunder that are subject to Section 409A and
with respect to which payment or settlement of the Awards would occur in
connection with the transaction, the transaction must also constitute a “change
in the ownership or effective control, or in the ownership of a substantial
portion of the assets” (as defined in Section 409A) of the Company.
(r)    “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
(s)    “Director” means a member of the Board or the board of directors of any
Related Entity.
(t)    “Disability” means, unless such term (or word of like import) is
expressly defined in a then-effective written agreement between the Grantee and
the Company or such Related Entity (including, but not limited to, the Award
Agreement for a particular Award), a permanent and total disability as
determined under the long-term disability plan of the Company or the Related
Entity to which the Grantee provides services unless the Grantee is not a
participant in such long-term disability plan or in the absence of such
long-term disability plan, in which case, “Disability” means a mental or
physical condition which totally and presumably permanently prevents the Grantee
from engaging in any substantial gainful employment with the Company or the
Related Entity to which the Grantee provides services prior to the inception of
the disability; provided that, for purposes of Awards granted hereunder that are
subject to Section 409A, “Disability” means a disability within the meaning of
Code Section 409A(a)(2)(C) and Treasury regulation section 1.409A-3(i)(4), as
each may be amended from time to time. A Grantee will not be considered to have
incurred a Disability unless he or she furnishes proof of such impairment
sufficient to satisfy the Administrator in its discretion.
(u)    “Dividend Equivalent Right” means aright entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock, provided
that no such right may be granted with respect to Options or SARs. Dividend
Equivalent Rights granted in connection with Restricted Stock or Restricted
Stock Units that performance vest shall be held subject to the vesting of the
underlying Restricted Stock or Restricted Stock Units.
(v)    “Employee” means any person, including an Officer or Director, who is in
the employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
(w)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(x)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on one or more established stock exchanges
or national market systems, including without limitation The New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on the principal
exchange or system on which the Common Stock is listed (as determined by the
Administrator) on the date of determination (or, if no closing sales price or
closing bid was reported on that date, as applicable, on the last trading date
such closing sales price or closing bid was reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on




--------------------------------------------------------------------------------




the date of determination (or, if no such prices were reported on that date, on
the last date such prices were reported), as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
(iii)    In the absence of an established market for the Common Stock of the
type described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith; or
(iv)    In lieu of the foregoing, the Administrator may, from time to time,
select any other index or measurement that the Administrator determines in good
faith represents an appropriate determination of the Fair Market Value per share
of the Common Stock for purposes of the Plan.
(y)    “Good Reason” means, with respect to the termination by the Grantee of
the Grantee’s Continuous Service, that such termination is for “Good Reason” as
such term (or word of like import) is expressly defined in a then- effective
written agreement between the Grantee and the Company or such Related Entity
(including, but not limited to, the Award Agreement for a particular Award), or
in the absence of such then-effective written agreement and definition, a
termination within ninety (90) days following the end of the Cure Period (as
defined below) as a result of the occurrence of any of the following without the
Grantee’s written consent: (i) a material diminution of the Grantee’s authority,
duties, or responsibilities, relative to the Grantee’s authority, duties, or
responsibilities in effect immediately prior to such reduction; provided,
however, that a reduction of authority, duties, or responsibilities that occurs
solely as a necessary and direct consequence of the Company undergoing a
Corporate Transaction or Change of Control and being made part of a larger
entity will not be considered material; (ii) a material diminution by the
Company in the Grantee’s total cash and equity-based compensation as in effect
immediately prior to such reduction; or (iii) the relocation of the Grantee to a
facility or a location more than fifty (50) miles from his or her then present
location that requires the Grantee to commute more than fifty (50) miles one
way; provided, however, that the Grantee must provide written notice to the
Company of the condition that could constitute a “Good Reason” event within
ninety (90) days of the initial existence of such condition and such condition
must not have been remedied by the Company within thirty (30) days (the “Cure
Period”) of such written notice.
(z)    “Grantee” means an Employee, Director or Independent Contractor who
receives an Award under the Plan.
(aa)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
(ab)    “Independent Contractor” means any person entering into a registered
representative contractual relationship with the Company or a Related Entity.
(ac)    “Non-Qualified Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
(ad)    “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
(ae)    “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
 
(af)    “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(ag)    “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to, or the amount or entitlement to, an Award.
(ah)    “Plan” means this Amended and Restated 2012 Stock Incentive Plan.
(ai)    “Predecessor Plans” means the Company’s 1996 Stock Option Plan for Key
Management Personnel, 2007 Stock Option Plan for Independent Contractors, 2002
Incentive Stock Option Plan, Stock Option Plan for Outside Directors, 2005
Restricted Stock Plan, and 2007 Stock Bonus Plan.
(aj)    “Related Entity” means any Parent or Subsidiary of the Company.
(ak)    “Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock or cash award or a cash incentive program of
the Company, the successor entity (if applicable) or Parent of either of them
which preserves the compensation element of such Award existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.




--------------------------------------------------------------------------------




(al)    “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator. Dividends payable with
respect to Restricted Stock subject to performance vesting shall be held subject
to the vesting of the underlying Shares.
(am)    “Restricted Stock Units” means an Award which may be earned in whole or
in part upon the passage of time or the attainment of performance criteria
established by the Administrator and which may be settled for cash, Shares or
other securities or a combination of cash, Shares or other securities as
established by the Administrator.
(an)    “Retirement” means, unless such term (or word of like import) is
expressly defined in a then-effective written agreement between the Grantee and
the Company or such Related Entity (including, but not limited to, the Award
Agreement for a particular Award), (i) in the case of an Employee or Independent
Contractor, a Grantee’s voluntary Separation from Service or involuntary
Separation from Service other than for Cause from the Company or any Related
Entity after (A) attainment of age 65 or (B) attainment of age 60 after fifteen
(15) years of service with the Company or a Related Entity either as an Employee
or Independent Contractor, and (ii) in the case of a non-employee Director, a
Grantee’s voluntary Separation from Service from the Company after attainment of
age 72 or twelve (12) years of service as a Director with the Company.
(ao)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
(ap)    “SAR” means a stock appreciation right entitling the Grantee to Shares
or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.
(aq)    “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
 
(ar)    “Separation from Service” means a termination of Continuous Service from
the Company and its Related Entities; provided that, for purposes of Awards
granted hereunder that are subject to Section 409A, a “Separation from Service”
means a Grantee’s death, retirement or other termination of employment or
service with the Company and its Related Entities (as determined in accordance
with Code Section 409A(2)(A)(i) and Treasury regulation section 1.409A(h), as
each may be amended from time to time).
(as)    “Share” means a share of the Common Stock.
(at)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Subject to the provisions of Section 10, below, the maximum aggregate
number of Shares which may be issued pursuant to all Awards is 52,243,944
Shares, which includes the number of Shares that remained available for grants
of awards under the Predecessor Plans as of the date the Plan was originally
approved by the Company’s stockholders (8,843,944); provided, however, that the
maximum aggregate number of Shares that may be issued pursuant to Incentive
Stock Options is 26,400,000 Shares. Notwithstanding the foregoing, any Shares
issued in connection with Awards granted on or after the effective date of the
Plan (as determined in accordance with Section 12) other than Options and SARs
shall be counted against the limit set forth herein as 2.8 Shares for every one
(1) Share issued in connection with such Award (and shall be counted as 2.8
Shares for every one (1) Share returned or deemed not have been issued from the
Plan pursuant to Section 3(b) below in connection with Awards granted on or
after the effective date of the Plan (as determined in accordance with
Section 12) other than Options and SARs). The Shares to be issued pursuant to
Awards may be authorized, but unissued, or reacquired Common Stock.
(b)    Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan. Shares that have been
issued under the Plan pursuant to an Award shall not be returned to the Plan and
shall not become available for future issuance under the Plan, except that if
unvested Shares are forfeited, or repurchased by the Company at the lower of
their original purchase price or their Fair Market Value at the time of
repurchase, such Shares shall become available for future grant under the Plan.
Notwithstanding anything to the contrary contained herein: (i) Shares tendered
or withheld in payment of an Option exercise price shall not be returned to the
Plan and shall not become available for future issuance under the Plan;
(ii) Shares withheld by the Company to satisfy any tax withholding obligation
shall not be returned to the Plan and shall not become available for future
issuance under the Plan; and (iii) all Shares covered by the portion of an SAR
that is exercised (whether or not Shares are actually issued to the Grantee upon
exercise of the SAR) shall be considered issued pursuant to the Plan.




--------------------------------------------------------------------------------




4.    Administration of the Plan.
(a)    Plan Administrator.
(i)    Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by the Committee which shall be
constituted in such a manner as to satisfy the Applicable Laws and to permit
such grants and related transactions under the Plan to be exempt from
Section 16(b) of the Exchange Act in accordance with Rule 16b-3.  
 
(ii)    Administration With Respect to Independent Contractors and Other
Employees. With respect to grants of Awards to Employees or Independent
Contractors who are neither Directors nor Officers of the Company, the Plan
shall be administered by the Committee which shall be constituted in such a
manner as to satisfy the Applicable Laws. The Board may authorize one or more
Officers to grant such Awards and may limit such authority as the Board
determines from time to time.
(iii)    Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
(b)    Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
(i)    to select the Employees, Directors and Independent Contractors to whom
Awards may be granted from time to time hereunder;
(ii)    to determine whether and to what extent Awards are granted hereunder;
(iii)    to determine the number of Shares or the amount of cash or other
consideration to be covered by each Award granted hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions of any Award granted hereunder;
(vi)    to amend or waive the terms of any outstanding Award granted under the
Plan, as to any Grantee or class of Grantees, provided that (A) any amendment
that would adversely affect the Grantee’s rights under an outstanding Award
shall not be made without the Grantee’s written consent, provided, however, that
an amendment or modification that may cause an Incentive Stock Option to become
a Non-Qualified Stock Option shall not be treated as adversely affecting the
rights of the Grantee (B) the reduction of the exercise price of any Option
awarded under the Plan and the base appreciation amount of any SAR awarded under
the Plan shall be subject to stockholder approval and (C) canceling an Option or
SAR at a time when its exercise price or base appreciation amount (as
applicable) exceeds the Fair Market Value of the underlying Shares, in exchange
for another Option, SAR, Restricted Stock, or cash buyout or other Award shall
be subject to stockholder approval, unless the cancellation and exchange occurs
in connection with a Corporate Transaction. Notwithstanding the foregoing,
canceling an Option or SAR in exchange for another Option, SAR, Restricted
Stock, or other Award with an exercise price, purchase price or base
appreciation amount (as applicable) that is equal to or greater than the
exercise price or base appreciation amount (as applicable) of the original
Option or SAR shall not be subject to stockholder approval;
(vii)    to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;
(viii)    to grant Awards to Employees, Directors and Independent Contractors
employed outside the United States on such terms and conditions different from
those specified in the Plan as may, in the judgment of the Administrator, be
necessary or desirable to further the purpose of the Plan;  
 
(ix)    to take such other action, not inconsistent with the terms of the Plan,
as the Administrator deems appropriate; and
(x)    to establish or to cause to be established a trust for purpose of
purchasing Shares on the open market, holding such Shares and using such Shares
to satisfy the Company’s obligations under grants of Restricted Stock Units;
provided that, if the trust is established to satisfy the Company’s obligations
with respect to grants of Restricted Stock Units




--------------------------------------------------------------------------------




to Participants resident in Canada, such trust may be structured to qualify as
an “employee benefit plan” within the meaning assigned by the Income Tax Act
(Canada).
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.
(c)    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or as Officers or Employees of the Company
or a Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.
5.    Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Independent Contractors. Incentive Stock Options may be
granted only to Employees of the Company or a Parent or a Subsidiary of the
Company. An Employee, Director or Independent Contractor who has been granted an
Award may, if otherwise eligible, be granted additional Awards. Awards may be
granted to such Employees, Directors or Independent Contractors who are residing
in non-U.S. jurisdictions as the Administrator may determine from time to time.
6.    Terms and Conditions of Awards.
(a)    Types of Awards. The Administrator is authorized under the Plan to award
any type of arrangement to an Employee, Director or Independent Contractor that
is not inconsistent with the provisions of the Plan and that by its terms
involves or might involve the issuance of (i) Shares, (ii) cash, or (iii) an
Option, a SAR, or similar right with a fixed or variable price related to the
Fair Market Value of the Shares and with an exercise or conversion privilege
related to the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions. Such awards include,
without limitation, Options, SARs, sales or bonuses of Restricted Stock,
Restricted Stock Units or Dividend Equivalent Rights, Cash-Based Awards and an
Award may consist of one such security or benefit, or two (2) or more of them in
any combination or alternative.  
 
(b)    Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation, an Option will qualify as an Incentive Stock Option under the
Code only to the extent the $100,000 limitation of Section 422(d) of the Code is
not exceeded. The $100,000 limitation of Section 422(d) of the Code is
calculated based on the aggregate Fair Market Value of the Shares subject to
Options designated as Incentive Stock Options which become exercisable for the
first time by a Grantee during any calendar year (under all plans of the Company
or any Parent or Subsidiary of the Company). For purposes of this calculation,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the grant date of the relevant Option. In the event that the Code or the
regulations promulgated thereunder are amended after the date the Plan becomes
effective to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to Incentive Stock Options, then such different limit
will be automatically incorporated herein and will apply to any Options granted
after the effective date of such amendment.
(c)    Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria may be
applicable to the Company, Related Entities and/or any individual business units
of the Company or any Related Entity. Partial achievement of the specified
criteria may result in a payment or vesting corresponding to the degree of
achievement as specified in the Award Agreement. In addition, the performance
criteria shall be calculated in accordance with generally accepted accounting
principles, but excluding the effect (whether positive or negative) of any
change in accounting standards and any extraordinary, unusual or nonrecurring
item, as determined by the Administrator.




--------------------------------------------------------------------------------




(d)    Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
(e)    Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares, cash or other consideration under an
Award. The Administrator may establish the election procedures, the timing of
such elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.
(f)    Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
(g)    Individual Limitations on Awards.
(i)    Individual Limit for Options and SARs. The maximum number of Shares with
respect to which Options and SARs may be granted to any Grantee in each
successive twelve (12) month period shall be 200,000 Shares. In connection with
a Grantee’s commencement of Continuous Service, a Grantee may be granted Options
and SARs for up to a maximum of 400,000 Shares. The foregoing limitations shall
be adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below. To the extent required by
Section 162(m) of the Code or the regulations thereunder, in applying the
foregoing limitations with respect to a Grantee, if any Option or SAR is
canceled, the canceled Option or SAR shall continue to count against the maximum
number of Shares with respect to which Options and SARs may be granted to the
Grantee. For this purpose, the repricing of an Option (or in the case of a SAR,
the base amount on which the stock appreciation is calculated is reduced to
reflect a reduction in the Fair Market Value of the Common Stock) shall be
treated as the cancellation of the existing Option or SAR and the grant of a new
Option or SAR.
(ii)    Individual Limit for Restricted Stock and Restricted Stock Units. For
awards of Restricted Stock and Restricted Stock Units, the maximum number of
Shares that may be issued to a Grantee pursuant to such Awards with respect to a
successive twelve (12) month period shall be 200,000 Shares. In connection with
a Grantee’s commencement of Continuous Service, up to a maximum of 400,000
Shares may be issued to the Grantee with respect to a successive twelve (12)
month period relating to such commencement. The foregoing limitations shall be
adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below.
(iii)    Individual Limit for Cash-Based Awards. For Cash-Based Awards, with
respect to each twelve (12) month period that constitutes or is part of each
Performance Period, the maximum amount that may be paid to a Grantee pursuant to
such Awards with respect to a successive twelve (12) month period shall be
$5,000,000. The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization pursuant to
Section 10 below.
(h)    Deferral. If the vesting or receipt of Shares or cash under an Award is
deferred to a later date, any amount (whether denominated in Shares or cash)
paid in addition to the original number of Shares or amount of cash subject to
such Award will not be treated as an increase in the number of Shares or amount
of cash subject to the Award if the additional amount is based either on a
reasonable rate of interest or on one or more predetermined actual investments
such that the amount payable by the Company at the later date will be based on
the actual rate of return of a specific investment (including any decrease as
well as any increase in the value of an investment).
(i)    Early Exercise. The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Independent Contractor to exercise any part or all of the Award prior to full
vesting of the Award. Any unvested Shares received pursuant to such exercise may
be subject to a repurchase right in favor of the Company or a Related Entity or
to any other restriction the Administrator determines to be appropriate.
(j)    Term of Award. The term of each Award shall be the term stated in the
Award Agreement, provided, however, that the term of an Option or SAR shall be
no more than seven (7) years from the date of grant thereof and the term of an
Award other than an Option or SAR shall be no more than ten (10) years from the
date of grant thereof. However, in the case of an Incentive Stock Option granted
to a Grantee who, at the time the Option is granted, owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary of the Company, the term of the Incentive
Stock Option shall be five (5) years from the date of grant thereof or such
shorter term as may be




--------------------------------------------------------------------------------




provided in the Award Agreement. Notwithstanding the foregoing, the specified
term of any Award shall not include any period for which the Grantee has elected
to defer the receipt of the Shares or cash issuable pursuant to the Award.  
 
(k)    Transferability of Awards. Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Grantee, only by the Grantee. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Award in the event of the
Grantee’s death on a beneficiary designation form provided by the Administrator.
(l)    Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other later date as is determined by the Administrator.
(m)    Additional Restrictions and Conditions. Awards, and the Shares or cash
issued or issuable thereunder, shall be subject to the restrictions and
conditions set forth in the underlying contracts with the Grantee and/or set
forth in the Award Agreement for such Awards.
7.    Award Exercise or Purchase Price, Consideration and Taxes.
(a)    Exercise or Purchase Price. The exercise or purchase price, if any, for
an Award shall be as follows:
(i)    In the case of an Incentive Stock Option:
(A)    granted to an Employee who, at the time of the grant of such Incentive
Stock Option owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or
(B)    granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(ii)    In the case of a Non-Qualified Stock Option, the per Share exercise
price shall be not less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.
(iii)    In the case of SARs, the base appreciation amount shall not be less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.
(iv)    In the case of other Awards, such price as is determined by the
Administrator.
(v)    Notwithstanding the foregoing provisions of this Section 7(a), in the
case of an Award issued pursuant to Section 6(d), above, the exercise or
purchase price for the Award shall be determined in accordance with the
provisions of the relevant instrument evidencing the agreement to issue such
Award.
(b)    Consideration. Subject to Applicable Laws, the consideration to be paid
for the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator.
 
(i)    In the case of an Award other than an Incentive Stock Option, in addition
to any other types of consideration the Administrator may determine, the
Administrator is authorized to accept as consideration for Shares issued under
the Plan the following:
(A)    cash through the Grantee’s Raymond James brokerage account, which must
contain sufficient funds or margin availability to cover the consideration to be
paid for the Shares to be issued upon exercise or purchase of an Award;
(B)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised;
(C)    with respect to Options, payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (1) shall provide written
instructions to a Company designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and
(2) shall provide written directives to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction;




--------------------------------------------------------------------------------




(D)    with respect to Options, payment through a “net exercise” such that,
without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares equal to (i) the number of Shares as to which
the Option is being exercised, multiplied by (ii) a fraction, the numerator of
which is the Fair Market Value per Share (on such date as is determined by the
Administrator) less the exercise price per Share, and the denominator of which
is such Fair Market Value per Share (the number of net Shares to be received
shall be rounded down to the nearest whole number of Shares); or
(E)    any combination of the foregoing methods of payment.
(ii)    In the case of an Incentive Stock Option, the Administrator is
authorized to accept as consideration for Shares issued under the Plan the
following:
(A)    cash through the Grantee’s Raymond James brokerage account, which must
contain sufficient funds or margin availability to cover the consideration to be
paid for the Shares to be issued upon exercise or purchase of the Incentive
Stock Option; or
(B)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Incentive Stock Option shall be
exercised.
The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.
(c)    Taxes. No Shares or cash shall be delivered under the Plan to any Grantee
or other person until such Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of any non-U.S., federal,
state, or local income and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares or cash. Upon
exercise or vesting of an Award the Company shall withhold or collect from the
Grantee an amount sufficient to satisfy such tax obligations, including, but not
limited to, by surrender of the whole number of Shares covered by the Award, if
applicable, sufficient to satisfy the minimum applicable tax withholding
obligations incident to the exercise or vesting of an Award (reduced to the
lowest whole number of Shares if such number of Shares withheld would result in
withholding a fractional Share with any remaining tax withholding settled in
cash).
8.    Exercise of Award.
(a)    Procedure for Exercise.
(i)    Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.
(ii)    An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(i)(C).
(b)    Exercise of Award Following Termination of Continuous Service.
(i)    An Award may not be exercised after the termination date of such Award
set forth in the Award Agreement and may be exercised following the termination
of a Grantee’s Continuous Service only to the extent provided in the Award
Agreement.
(ii)    Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee’s Continuous Service for a specified
period, the Award shall terminate to the extent not exercised on the last day of
the specified period or the last day of the original term of the Award,
whichever occurs first.
(iii)    Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.




--------------------------------------------------------------------------------




9.    Conditions Upon Issuance of Shares.
(a)    If at any time the Administrator determines that the delivery of Shares
pursuant to the exercise, vesting or any other provision of an Award is or may
be unlawful under Applicable Laws, the vesting or right to exercise an Award or
to otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Administrator determines that such delivery is lawful and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.
(b)    As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
10.    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company and Section 11 hereof, the number of
Shares covered by each outstanding Award, and the number of Shares which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan, the exercise or purchase
price of each such outstanding Award, the numerical limits set forth in
Section 6(g), as well as any other terms that the Administrator determines
require adjustment shall be proportionately adjusted for (i) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, recapitalization, combination or reclassification
of the Shares, or similar transaction affecting the Shares, (ii) any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company, or (iii) any other transaction with respect to
Common Stock including a corporate merger, consolidation, acquisition of
property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction; provided, however, that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” In the event of any distribution of cash or other
assets to stockholders other than a normal cash dividend, the Administrator
shall also make such adjustments as provided in this Section 10 or substitute,
exchange or grant Awards to effect such adjustments (collectively
“adjustments”). Any such adjustments to outstanding Awards will be effected in a
manner that precludes the enlargement of rights and benefits under such Awards.
In connection with the foregoing adjustments, the Administrator may, in its
discretion, prohibit the exercise of Awards or other issuance of Shares, cash or
other consideration pursuant to Awards during certain periods of time. Except as
the Administrator determines, no issuance by the Company of shares of any class,
or securities convertible into shares of any class, shall affect, and no
adjustment by reason hereof shall be made with respect to, the number or price
of Shares subject to an Award.
11.    Corporate Transactions and Changes in Control.
(a)    Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.
(b)    Acceleration of Award Upon Corporate Transaction or Change in Control.
(i)    Corporate Transaction. Except as provided otherwise in an individual
Award Agreement, in the event of a Corporate Transaction and:
(A)    for the portion of each Award that was granted in lieu of a cash payment
for all or a portion of a Grantee’s annual bonus (as determined by the
Administrator and designated in the Award Agreement) and that is Assumed or
Replaced, then such Award (if Assumed), the replacement Award (if Replaced), or
the cash incentive program (if Replaced) automatically shall become fully
vested, exercisable and payable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) for all of the Shares (or other consideration) at the time represented by
such Assumed or Replaced portion of the Award, immediately upon the Grantee’s
Separation from Service if such service is terminated by the successor company
or the Company without Cause or voluntarily by the Grantee with Good Reason on
or within eighteen (18) months after the Corporate Transaction; and
 
(B)    for the portion of each Award that was not granted in lieu of a cash
payment for all or a portion of a Grantee’s cash annual bonus and that is
Assumed or Replaced, then a pro-rated amount of the unvested Shares or other
consideration subject to such Award (if Assumed), the replacement Award (if
Replaced), or the cash incentive program (if Replaced) automatically shall
become fully vested, exercisable and payable and be released from any repurchase
or forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) immediately upon the Grantee’s Separation from Service if such service is
terminated by the successor company or the Company without Cause or voluntarily
by the




--------------------------------------------------------------------------------




Grantee with Good Reason on or within eighteen (18) months after the Corporate
Transaction. For this purpose, the pro-rated amount will be determined by
comparing completed, full months of service, if any, since the grant date of the
Award to the vesting schedule or restricted period set forth in the Award
Agreement; and
(C)    for the portion of each Award that is neither Assumed nor Replaced, such
portion of the Award shall automatically become fully vested and exercisable and
be released from any repurchase or forfeiture rights (other than repurchase
rights exercisable at Fair Market Value) for all of the Shares (or other
consideration) at the time represented by such portion of the Award, immediately
prior to the specified effective date of such Corporate Transaction, provided
that the Grantee’s Continuous Service has not terminated prior to such date. For
Awards that have an exercise feature, the portion of the Award that is not
Assumed shall terminate under subsection (a) of this Section 11 to the extent
not exercised prior to the consummation of such Corporate Transaction.
(ii)    Change in Control. Except as provided otherwise in an individual Award
Agreement, in the event of a Change in Control and:
(A)    for the portion of each Award that was granted in lieu of a cash payment
for all or a portion of a Grantee’s annual bonus (as determined by the
Administrator and designated in the Award Agreement), then such Award
automatically shall become fully vested, exercisable and payable and be released
from any repurchase or forfeiture rights (other than repurchase rights
exercisable at Fair Market Value) for all of the Shares (or other consideration)
at the time represented by such Award, immediately upon the Grantee’s Separation
from Service if such service is terminated by the successor company or the
Company without Cause or voluntarily by the Grantee with Good Reason on or
within eighteen (18) months after the Change in Control; and
(B)    for the portion of each Award that was not granted in lieu of a cash
payment for all or a portion of a Grantee’s cash annual bonus, then a pro-rated
amount of the unvested Shares or other consideration subject to such Award
automatically shall become fully vested, exercisable and payable and be released
from any repurchase or forfeiture rights (other than repurchase rights
exercisable at Fair Market Value) immediately upon the Grantee’s Separation from
Service if such service is terminated by the successor company or the Company
without Cause or voluntarily by the Grantee with Good Reason on or within
eighteen (18) months after the Change in Control. For this purpose, the
pro-rated amount will be determined by comparing completed, full months of
service, if any, since the grant date of the Award to the vesting schedule or
restricted period set forth in the Award Agreement.
(c)    Effect of Acceleration on Incentive Stock Options. Any Incentive Stock
Option accelerated under this Section 11 in connection with a Corporate
Transaction or Change in Control shall remain exercisable as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.  
 
12.    Effective Date and Term of Plan. The Plan originally became effective on
November 22, 2011. It shall continue in effect for a term of ten (10) years from
February 18, 2016, unless sooner terminated. Subject to Section 17, below, and
Applicable Laws, Awards may be granted under the Plan upon its becoming
effective.
13.    Amendment, Suspension or Termination of the Plan.
(a)    The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by Applicable
Laws, or if such amendment would lessen the stockholder approval requirements of
Section 4(b)(vi) or this Section 13(a).
(b)    No Award may be granted during any suspension of the Plan or after
termination of the Plan.
(c)    No suspension or termination of the Plan (including termination of the
Plan under Section 11, above) shall adversely affect any rights under Awards
already granted to a Grantee.
14.    Reservation of Shares.
(a)    The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
(b)    The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.




--------------------------------------------------------------------------------




15.    No Effect on Terms of Employment/Consulting Relationship. The Plan shall
not confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without cause including, but not limited to, Cause, and
with or without notice. The ability of the Company or any Related Entity to
terminate the employment of a Grantee who is employed at will is in no way
affected by its determination that the Grantee’s Continuous Service has been
terminated for Cause for the purposes of this Plan.
16.    No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.
17.    Stockholder Approval. The grant of Incentive Stock Options under the Plan
shall be subject to approval by the stockholders of the Company within twelve
(12) months before or after the date the Plan is adopted excluding Incentive
Stock Options issued in substitution for outstanding Incentive Stock Options
pursuant to Section 424(a) of the Code. Such stockholder approval shall be
obtained in the degree and manner required under Applicable Laws. The
Administrator may grant Incentive Stock Options under the Plan prior to approval
by the stockholders, but until such approval is obtained, no such Incentive
Stock Option shall be exercisable. In the event that stockholder approval is not
obtained within the twelve (12) month period provided above, all Incentive Stock
Options previously granted under the Plan shall be exercisable as Non-Qualified
Stock Options.
 
18.    Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.
19.    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
20.    Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board, the submission of the Plan to the stockholders of the Company for
approval, nor any provision of the Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of Awards otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.




